Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann Robl on 18 August 2022.
The application has been amended as follows: 
In claim 18, line 1, “claim 1” has been changed to ---claim 3---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S. Patent 9419854) teaches in FIG. 1 a distributed and decentralized system 100 comprising a plurality of nodes A102-E110. Each node is an agent represents a software agent. Wang et al. teaches in FIG. 2 that an information state message (ISM) is used to get opinions from one or more nodes about a state indicated in the ISM. Wang et al. fails to teach receiving instructions to apply a configuration to the network element as required by claim 1.
Shaw et al. (U.S. Patent Application Pub. 2013/0336118 A1) teaches in FIG. 4 a transport network comprising a plurality of network elements 441, 442, 443, 444 and 450. Shaw et al. teaches in paragraph [0071] that each network element may have smart agent (equivalent to software agent of instant application). Shaw et al. teaches in paragraph [0076] that the managing server may transmit instructions to teach smart agent to configure the network element. However, Shaw et al. fails to teach "determine a state of the network element, comprising comparing a current state of transient properties of the network element against a predetermined, expected state of the transient properties of the network element" as recited in claim 1.
Paraschis et al. (U.S. Patent Application Pub. 2018/0220210 A1) teaches an SDN controller for collecting network-level constraint from network elements. However, Paraschis et al. fails to teach a network element, configured as a software agent, that receive instructions to apply a configuration to the network element as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl19 August 2022



/SHI K LI/Primary Examiner, Art Unit 2637